Citation Nr: 0215174	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic arthritis of multiple joints in the lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from February 16, 1966, to 
August 14, 1968, and a second period of active service from 
August 30, 1968, to March 31, 1970.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a November 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2. An unappealed May 1986 RO decision originally denied 
service connection for post-traumatic arthritis of multiple 
joints in the lower extremities.

3.  In an unappealed April 1995 decision, the RO reopened the 
claim for service connection for post-traumatic arthritis of 
multiple joints in the lower extremities, but denied the 
claim again on its merits.

4.  Evidence associated with the claims file subsequent to 
the RO's April 1995 decision is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for post-traumatic arthritis 
of multiple joints in the lower extremities.


CONCLUSIONS OF LAW

1.  The May 1986 RO decision that denied service connection 
for post-traumatic arthritis of multiple joints in the lower 
extremities is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2002).

2.  The April 1995 RO decision that reopened the claim, but 
again denied service connection for post-traumatic arthritis 
of multiple joints in the lower extremities, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2002).

3.  Evidence received since the April 1995 final RO decision 
is new, but not material, and the requirements to reopen the 
claim for service connection for post-traumatic arthritis of 
multiple joints in the lower extremities have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he currently suffers from arthritis 
as secondary to service-connected shell fragment wounds to 
his lower extremities.  His original claim for service 
connection for post-traumatic arthritis of multiple joints in 
the lower extremities was denied by the RO in May 1986 on the 
basis of the lack of a current diagnosis linked to service.  
The veteran was notified of this decision and did not 
initiate an appeal.  The RO's decision on the claim was 
therefore final.  See 38 U.S.C.A. § 7105 (West 1991).

The veteran made several attempts to reopen the claim since 
the May 1986 decision.  The latest request to reopen the 
claim was adjudicated by the RO in April 1995, where it was 
reopened, but denied, based on the lack of competent medical 
evidence connecting any currently diagnosed arthritis to 
service.  The evidence under consideration at the time 
consisted of service medical records, private and VA 
treatment records, VA examination reports and statements by 
the veteran.  As the veteran did not perfect his disagreement 
with the RO's April 1995 rating decision by filing a 
substantive appeal to the Board, that decision was also 
final.  See 38 U.S.C.A. § 7105(d) (West 1991). 

In March 2000, the veteran again requested that the claim be 
reopened.  In a November 2000 decision, the RO declined to 
reopen the claim, finding that no new and material evidence 
had been submitted.  The evidence for consideration at that 
time included VA outpatient treatment records dated from 
October 1998 to March 2000, the results of a May 2000 VA 
examination, and written statements from the veteran.  The 
rating decision noted that this evidence showed no 
relationship between arthritis and the veteran's service-
connected shell fragment wounds.  The veteran received notice 
of the decision and timely appealed it to the Board.

Following the RO's November 2000 rating decision, additional 
evidence was associated with the claims file, namely VA 
treatment records dated from June 1986 to May 1987, VA 
treatment records from another facility dated from August 
1994 to May 2002, a January 2001 statement from the veteran's 
private physician, W.D., M.D., the results of a March 2002 VA 
examination, and additional written statements from the 
veteran. 

In an April 2002 supplemental statement of the case, the RO 
found that new and material evidence had been associated with 
the claims file, namely the March 2002 VA examination report, 
and reopened the claim.  The RO, however, denied the claim on 
its merits, holding that the evidence was against a finding 
that any current arthritis was related to service, as noted 
by the March 2002 VA examiner.

The Board notes that the file also contains additional recent 
evidence in the form of the veteran's June 2002 hearing 
testimony. 

Regarding the latest request to reopen the veteran's claim, 
the Board observes that the RO has met all applicable duties 
as required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to reopen his claim, as well as the 
applicable laws and regulations, as indicated in the November 
2000 rating decision, the December 2000 statement of the 
case, the April 2002 supplemental statement of the case and 
in letters from the RO.  The RO also informed the veteran of 
which evidence he was to provide to VA and which evidence the 
RO would attempt to obtain on his behalf, as noted in 
correspondence dated in April 2000 and May 2000, for example.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that it 
contains service medical records, private medical records and 
VA treatment records.  The veteran was also given new VA 
examinations in May 2000 and March 2002, and the opportunity 
for a hearing, which was held in June 2002.  Finally, the 
Board notes that the veteran submitted a signed waiver in 
June 2002, indicating that he had no further evidence to 
provide in support of his claim.

On its own determination, the Board finds that the additional 
evidence associated with the claims file since April 1995 is 
new, but not material.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board notes that the majority of 
this information was not available at the time of prior 
decisions in this matter, and therefore considers it to be 
new evidence.  The Board finds, however, that none of this 
additional information is material to the claim.  At the time 
of the April 1995 rating decision, there was no competent 
evidence of record showing a relationship between arthritis 
in the lower extremities and the veteran's service-connected 
shell fragment wounds; this is still the case.  The new 
evidence that has been associated with the claims file is 
merely cumulative and redundant of evidence already on 
record, none of it providing a credible link between the 
veteran's arthritis and his service, including his service-
connected shell fragment wounds, and so it cannot be 
considered material to the claim.  

The additional evidence associated with the claims file since 
April 1995 mainly consists of VA treatment records dated from 
June 1986 to May 2002.  The file also includes the results of 
a May 2000 VA examination.  None of these VA records, 
however, addresses a relationship between the veteran's 
arthritis and his service, including any connection to his 
service-connected shell fragment wounds.  Therefore, these VA 
records are not material to the claim.

The Board observes the argument of the veteran and his 
representative that the RO did not properly consider the 
January 2001 statement from Dr. D., who stated that the 
veteran suffers from post-traumatic arthralgia in the lower 
extremities, most likely caused by injuries sustained in 
Vietnam.  The Board observes that the veteran's claim only 
concerns the condition of arthritis, and not arthralgia.  As 
such, Dr. D.'s letter does not address any relationship 
between arthritis and the veteran's service-connected shell 
fragment wounds to his lower extremities, and is therefore 
not material to the claim pending before the Board.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994) (arthritis is 
articular rheumatism or inflammation of a joint); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(arthralgia is defined as pain in a joint).  

A March 2002 VA examination report does address a 
relationship between the veteran's arthritis and his service, 
with the examiner finding that there is no relationship 
between the arthritis and service, including the veteran's 
service-connected shell fragment wounds.  The Board notes 
that at the time of the April 1995 RO decision, the RO 
reopened the claim, but denied it on the basis of evidence 
indicating that there was no relationship between the 
veteran's arthritis and his service-connected disabilities.  
Now, this new report merely confirms the same.  The Board 
accordingly does not consider the report to contain material 
evidence; it is only cumulative and redundant of evidence 
already of record.

The Board is also mindful of the veteran's lay statements, 
including testimony which he presented at a June 2002 
hearing.  While the veteran may assert that his arthritis is 
the result of service-connected shell fragment wounds, as a 
layperson without medical expertise or training, his 
statements are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991); see also 38 C.F.R. 
§ 3.159(a)(2).  The Board notes that the veteran has stated 
that he was diagnosed with arthritis in 1971 by VA 
physicians, but several searches for these records have 
resulted in a response from appropriate personnel that the 
records either do not exist or cannot be located.  As such, 
the veteran's testimony, on its own, is not material 
evidence.  The Board further notes that the veteran has made 
similar, if not identical, statements in his prior attempts 
to reopen this claim, and so these statements are also 
cumulative and redundant of evidence previously of record.
Accordingly, the Board finds that none of the evidence 
associated with the claims file since the RO's April 1995 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim, and as such, 
the claim will not be reopened.  See 38 C.F.R. § 3.156(a); 
38 U.S.C.A. § 5103A (f).  The Board has considered the 
benefit of the doubt rule, but as the preponderance of the 
evidence is against reopening the claim, the evidence is not 
in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been presented, the 
application to reopen the claim of service connection for 
post-traumatic arthritis of multiple joints in the lower 
extremities is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

